Citation Nr: 0312019	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the left ankle, postoperative, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for instability of 
the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for instability of 
the right knee, currently evaluation as 10 percent disabling.

6.  Entitlement to an initial compensable evaluation for 
peroneal nerve palsy of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran had active duty from June 1971 to June 1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In August and October 2001, the veteran submitted statements 
indicating that he also suffered from chest pain, a back 
condition, and a disability involving his right wrist and 
right arm, and that his service-connected skin condition had 
increased in severity.  These claims are referred to the RO 
for appropriate action.


REMAND

In October 2002, the veteran filed his substantive appeal, VA 
Form 9, Appeal to Board of Veterans' Appeals, with the RO.  
In block 8, he indicated that he sought a hearing before a 
Member of the Board, now Veterans Law Judge, at the local VA 
office.  He further submitted the form, "Appeal Hearing 
Options" on which he indicated he requested a video 
teleconference hearing.

The file does not show that the veteran has withdrawn his 
request for a hearing held before a Veterans Law Judge.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should undertake all necessary 
action to properly schedule the veteran 
for a hearing before a Veterans Law Judge 
via video conference techniques at the 
RO, as the veteran requested.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





